      Case: 3:20-cv-00328-TMR Doc #: 30 Filed: 01/22/21 Page: 1 of 3 PAGEID #: 155




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 BANNER LIFE INSURANCE                           )
 COMPANY,                                        )
                                                 )
          Plaintiff,                             )          Case No. 3:20-cv-00328-TMR
                                                 )
 v.                                              )
                                                 )          DEFAULT JUDGMENT ON
 GINA M. TOM, GARY LONNIE                        )          PLAINTIFF’S COMPLAINT
 MASIONGALE, SUNSHINE WEHNER,                    )          FOR INTERPLEADER
 AMANDA N. SHERMAN, JERRY L.                     )
 MASIONGALE, GARY L.                             )
 MASIONGALE, NELDA                               )
 MASGIONGALE GARRETT, and THE                    )
 ESTATE OF DEBRA A. WEHNER,                      )
                                                 )
          Defendants.                            )
                                                 )


         This matter having come before the Court on Plaintiff Banner Life Insurance Company’s

Motion for Entry of Default Judgment Against Certain Defendants Amanda N. Sherman, Jerry L.

Masiongale, Gary L. Masiongale, and Nelda Masiongale Garrett pursuant to Rule 55(b) of the

Federal Rules of Civil Procedure, the Clerk’s Entry of Default having been entered as to each of

the foregoing Defendants on November 24, 2020, and the Court having considered the motion and

declaration submitted in support, it is HEREBY ORDERED:

         A.     Default judgment is entered in favor of Banner Life Insurance Company and against

                Defendants Amanda N. Sherman, Jerry L. Masiongale, Gary L. Masiongale, and

                Nelda Masiongale Garrett on Banner’s Complaint for Interpleader pursuant to 28

                U.S.C. § 1335; and

         B.     Defendants Amanda N. Sherman, Jerry L. Masiongale, Gary L. Masiongale, and

                Nelda Masiongale Garrett, and each of them, are enjoined during the pendency of
Case: 3:20-cv-00328-TMR Doc #: 30 Filed: 01/22/21 Page: 2 of 3 PAGEID #: 156




         this case, from commencing or prosecuting any proceeding or claim against Banner

         Life Insurance Company or its parents, subsidiaries, and affiliated companies, and

         any of their respective officers, directors, employees, agents, attorneys,

         representatives, shareholders, insurers, predecessors, successors, or assigns, in any

         state or federal court arising out of or related to the Policy, without bond or surety;

         and

   C.    Banner Life Insurance Company and its parents, subsidiaries, and affiliated

         companies, and their respective officers, directors, employees, agents, attorneys,

         representatives, shareholders, insurers, predecessors, successors, or assigns, have no

         further liability to Defendants Amanda N. Sherman, Jerry L. Masiongale, Gary L.

         Masiongale, and Nelda Masiongale Garrett, or to any of them, or to any person or

         entity claiming through them, for the proceeds of Policy No. 010588984 insuring

         the life of Jessie T. Masiongale or arising out of the death of the Insured; and

   D.    The Court finds that Banner has acted in good faith by interpleading its admitted

         liability under the Policy into the Registry of the Court; and

   E.    Defendants Amanda N. Sherman, Jerry L. Masiongale, Gary L. Masiongale, and

         Nelda Masiongale Garrett, and each of them, upon entry of final order or judgment

         in this case, are collaterally estopped from commencing or prosecuting any

         proceeding or claim against Banner Life Insurance Company or its parents,

         subsidiaries, and affiliated companies, and any of their respective officers, directors,

         employees, agents, attorneys, representatives, shareholders, insurers, predecessors,

         successors, or assigns, in any state or federal court or other forum arising out of or

         related to Policy No. 010588984 or the death of Jessie T. Masiongale.



                                            2
Case: 3:20-cv-00328-TMR Doc #: 30 Filed: 01/22/21 Page: 3 of 3 PAGEID #: 157




 January 22, 2021                           s/Thomas M. Rose

                                             United States District Judge




                                     3
